Citation Nr: 1714380	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right leg disability, including as secondary to service-connected chronic lumbar strain.

2. Entitlement to service connection for a left leg disability, including as secondary to service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his June 2010 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  Subsequently, in a December 2010 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

In March 2015, the Board, in pertinent part, remanded for further development, the Veteran's claims of entitlement to service connection for right and left leg disorders, including as secondary to service-connected chronic lumbar strain.  In August 2016, the Board remanded the claims again for additional development and compliance with its March 2015 remand.  This development has been completed, and thus, adjudication of these issues may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1. There is no competent evidence showing that the Veteran is diagnosed with a right leg disability, separate and distinct from his already service-connected right knee and radiculopathy of the right lower extremity disabilities. 

2. There is no competent evidence showing that the Veteran is diagnosed with a left leg disability, separate and distinct from his already service-connected left knee and radiculopathy of the left lower extremity disabilities.
CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disability, separate and distinct from the service-connected right knee and radiculopathy of the right lower extremity disabilities, including as secondary to service-connected chronic lumbar strain, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a left leg disability, separate and distinct from the service-connected left knee and radiculopathy of the left lower extremity disabilities, including as secondary to service-connected chronic lumbar strain, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated in February 2008 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

As stated above, the Board remanded this matter for further development in March 2015 and August 2016.  In accordance with the Board's August 2016 remand instructions, the Veteran was afforded a VA compensation and pension examination for the claimed conditions in September 2016.  The Board finds that the September 2016 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the RO has substantially complied with the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

Service Connection

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2016). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a current disability, service connection cannot be established.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Right and Left (Bilateral) Leg Disabilities

Initially, the Board notes that the Veteran is service-connected for right and left knee degenerative arthritis and radiculopathy of the right and left lower extremities (associated with his service connected lumbar strain).  The Veteran is seeking service connection for right and left leg disabilities separate and distinct from his already service connected bilateral lower extremity disabilities.   

In this case, neither the Veteran's service treatment records, VA treatment records from May 2010 to August 2016, nor his Social Security Administration (SSA) records show a diagnosis of bilateral leg disabilities, separate and distinct from his service-connected bilateral leg and knee disabilities.  

The Veteran's private medical records dated September 2005 to December 2009 from the Family Practice Clinic, Paragould, Arkansas show that he reported pain, numbness, and tingling in his legs as due to arthritis and/or his lumbar strain (April 2008 and July 2009).  However, the Veteran's private medical records do not include a diagnosis of bilateral leg disabilities, to include his hips and thighs, separate and distinct from his service-connected bilateral leg and knee disabilities, including as secondary to his service-connected chronic lumbar strain disability.

In his June 2010 Substantive Appeal (VA Form 9), the Veteran reported that his knees and legs problems and pain come from the problem starting in his lower back.  The Veteran also reported that his knees and legs problems are secondary conditions to his lower back problem.

A September 2016 VA examination report reflects that the examiner reviewed the claims file, considered the Veteran's contentions, and performed a thorough examination of the Veteran.  The Veteran was diagnosed with bilateral knee joint osteoarthritis, knee instability, bilateral patellofemoral pain syndrome and bilateral degenerative arthritis.  The VA examiner noted that the Veteran was already service connected for bilateral leg and bilateral knee disabilities and radiculopathy and concluded that the Veteran did not have any separate and distinct bilateral leg conditions.  He further opined that the hip and thigh condition referred to is the sciatic/bilateral knee condition that is already service-connected.  The VA examiner opined that the right and left leg disorder that the Veteran is claiming is the currently service-connected radiculopathy of the bilateral lower extremities and the currently service-connected right and left knee conditions.  He opined that the Veteran does not manifest a right or left leg disorder that is separate and distinct from the service-connected right and left knee disabilities for his service-connected radiculopathy of the right and left lower extremities.  He furthered that the Veteran experiences hip and thigh pain, but the hip and thigh pain is a result of the service-connected radiculopathy of the right and left lower extremities.  He opined that the hip and thigh pain is not a separate condition

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that the September 2016 VA examiner's opinions are responsive to the questions posed in the Board's August 2016 2011 remand instructions. He has clearly opined whether the Veteran manifests a right and/or left leg disorder, separate and distinct from his service connected right and left knee disabilities and from his service connected radiculopathy of the right and left lower extremities, and has clearly and definitiely opined that the Veteran's symptoms are not manifestations of a separate and distinct disability.  These conclusions are consistent with the findings in prior VA examinations of record. The Board finds that the VA examiner's opinions constitute probative evidence on the medical diagnosis (of lack thereof) and medical nexus questions--based as they were on review of the Veteran's documented medical history and assertions and physical examination.  The September 2016 opinion provided a clear rationale based on an accurate discussion of the evidence of record.  Moreover, the VA examiner was definitive in his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion (i.e. evidence of an separately diagnosed right or left leg disability) that would, in fact, support either of the claims for service connection for a right or a left leg disability on appeal.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter as in this case, to include opining whether the Veteran has a diagnosed right and left leg disability separate and distinct from his service connected bilateral knee disabilities and radiciulopathy of the bilateral lower extremities.  This type of diagnosis requires specialized training and is therefore not susceptible of lay opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claims.


Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a a right leg disability and a left leg disability, including as secondary to service-connected lumbar strain, and each of these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg disability, including as secondary to service-connected chronic lumbar strain, is denied.

Entitlement to service connection for a left leg disability,  including as secondary to service-connected chronic lumbar strain, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


